United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 21-5025                                                September Term, 2020
                                                                     1:20-cv-03354-UNA
                                                      Filed On: May 25, 2021
Donald White,

              Appellant

       v.

Edward Markey, United States Senate, et al.,

              Appellees


            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

       BEFORE:       Pillard and Walker, Circuit Judges, and Sentelle, Senior Circuit
                     Judge

                                    JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the brief and supplement filed by appellant. See
Fed. R. App. P. 34(a)(2); D.C. Cir. Rule 34(j). It is

        ORDERED AND ADJUDGED that the district court’s order entered December
22, 2020, be affirmed. Appellant has not shown that the district court erred in
dismissing the case without prejudice for failure to comply with Federal Rule of Civil
Procedure 8(a) and for lack of subject matter jurisdiction. Appellant’s complaint did not
set forth “a short and plain statement of the grounds for the court’s jurisdiction” or “a
short and plain statement of the claim showing that the pleader is entitled to relief.” See
Fed. R. Civ. P. 8(a). Additionally, appellant failed to plead facts to establish his
standing to sue, and “the defect of standing is a defect in subject matter jurisdiction.”
Haase v. Sessions, 835 F.2d 902, 906 (D.C. Cir. 1987). To establish Article III
standing, plaintiffs must allege an injury that is “concrete, particularized, and actual or
imminent; fairly traceable to the challenged action; and redressable by a favorable
ruling.” Clapper v. Amnesty Int’l USA, 568 U.S. 398, 409, 133 S. Ct. 1138, 1147 (2013)
(quoting Monsanto Co. v. Geertson Seed Farms, 561 U.S. 139, 149–50 (2010)).
Appellant has not
demonstrated what, if any, injury he sustained as a result of the facts alleged.
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 21-5025                                                September Term, 2020


        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk




                                          Page 2